            Case 1:20-cv-10820-DPW Document 30 Filed 10/15/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

  CONSERVATION LAW FOUNDATION,
  et al.,

            Plaintiffs,

  v.                                               Case No. 20-cv-10820-DPW

  U.S. ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

            Defendants.




                     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Local Rule 56.1, and this

Court’s August 26, 2020 Scheduling Order (ECF No. 25), Plaintiffs Conservation Law

Foundation, Connecticut River Conservancy, Clean Wisconsin, Massachusetts Audubon Society,

Merrimack River Watershed Council, Natural Resources Defense Council, New Mexico

Wilderness Alliance, and Prairie Rivers Network move for an order granting summary judgment

to Plaintiffs on their claims against Defendants under the Administrative Procedure Act (APA),

5 U.S.C. § 706, and Endangered Species Act (ESA), 33 U.S.C. § 1536 et seq. See Compl., ECF

No. 19. Plaintiffs move for an order vacating the rule titled Navigable Waters Protection Rule:

Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (Navigable

Waters Rule), and ordering Defendants to comply with section 7 of the ESA, because the

Navigable Waters Rule is arbitrary and capricious and not in accordance with the law under the

APA and because the Agencies failed to comply with section 7 of the ESA when promulgating

the Rule.
         Case 1:20-cv-10820-DPW Document 30 Filed 10/15/20 Page 2 of 4



        In support of this summary judgment motion, Plaintiffs rely on their memorandum of

law in support of their motion, the member and organizational declarations attached to the

memorandum of law, and the declarations and accompanying exhibits of Michelle Wu, Stacy

Woods, and Kurt Fesenmyer, which are being filed as separate docket entries.

Dated: October 15, 2020                       Respectfully submitted,

                                              /s/ Jolie McLaughlin
                                              Jolie McLaughlin, pro hac vice
                                              Natural Resources Defense Council
                                              20 N. Wacker Drive, Suite 1600
                                              Chicago, IL 60606
                                              Phone: (312) 995-5902
                                              Email: jdmclaughlin@nrdc.org

                                              Nancy S. Marks, Bar No. 542204
                                              Michelle Wu, pro hac vice
                                              Catherine Marlantes Rahm, pro hac vice
                                              Daniel Hessel, pro hac vice
                                              Natural Resources Defense Council
                                              40 West 20th Street
                                              New York, NY 10011
                                              Phone: (212) 727-4414
                                              Email: nmarks@nrdc.org

                                              Counsel for Plaintiffs Clean Wisconsin, Natural
                                              Resources Defense Council, New Mexico
                                              Wilderness Alliance, and Prairie Rivers Network

                                              /s/ Heather A. Govern
                                              Heather A. Govern, Bar No. 688482
                                              Conservation Law Foundation
                                              62 Summer Street
                                              Boston, MA 02110
                                              Phone: (617) 850-1765
                                              Email: hgovern@clf.org

                                              Elena Mihaly, Bar No. 687387
                                              Conservation Law Foundation
                                              15 East State Street, Suite 4
                                              Montpelier, VT 05602
                                              Phone: (802) 622-3012
                                              Email: emihaly@clf.org

                                                2
Case 1:20-cv-10820-DPW Document 30 Filed 10/15/20 Page 3 of 4




                             Counsel for Plaintiffs Conservation Law
                             Foundation, Connecticut River Conservancy,
                             Massachusetts Audubon Society, and Merrimack
                             River Watershed Council




                              3
          Case 1:20-cv-10820-DPW Document 30 Filed 10/15/20 Page 4 of 4



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I hereby certify that, in accordance with Local Rule 7.1(a)(2), counsel for Plaintiffs

conferred with counsel for Defendants on October 9, 2020, in an attempt to resolve or narrow the

issues, but were unable to resolve or narrow the issues raised in this motion.


Dated: October 15, 2020                           /s/ Jolie McLaughlin



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, I caused the foregoing PLAINTIFFS’

MOTION FOR SUMMARY JUDGMENT, and the accompanying supportive documents and

attachments, to be filed and served upon counsel of record via the Court’s CM/ECF filing

system.


Dated: October 15, 2020                           /s/ Jolie McLaughlin
